DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1. The information disclosure statement (IDS) submitted on July 31, 2019 was filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
2. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features of the invention must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 26, the drawings do not show “wherein the holder is formed as a honeycomb structure”
Claims 30 and 31, the drawings do not show “a coarse drive and a fine drive”
Claims 32 and 33, the drawings do not show “a central control unit and/or a regulating unit”
Claims 34-36, the drawings do not show “at least one sensor” and “at least one actuator”

Specification
3. The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification refers to element 10 in fig. 3b as “electrostatic rolling elements” (paragraph 00236 of the applicant’s specification). In claim 1, the claim language states “electrically conductive bearing elements”. The language should remain consistent to provide proper antecedent basis. 
Claim Objections
4. Claims 20, 21, 29, 33, 37 and 38 are objected to because of the following informalities:  
Claim 20, “wherein the thickness of the holder in the Z direction is less than 100 mm” should read “wherein [[the]] a thickness of the holder in [[the]] a Z direction is less than 100 mm” because “thickness” and “Z direction” have not yet been introduced and lack proper antecedent basis. 
Claim 21, “wherein the distance between the electrodes” should read “wherein [[the]] a distance between the electrodes” because “distance” has not yet been introduced and lacks proper antecedent basis. 
Claim 29, “wherein a substrate” should read “wherein [[a]] the substrate” because “substrate” was introduced in the preamble of claim 18. 
Claim 33, “is for the fixing of the substrate, the position of the holder, the speeds, and/or the accelerations of the holder” should read “is for [[the]] a fixing of the substrate, [[the]] a position of the holder, [[the]] speeds, and/or [[the]] accelerations of the holder” because “fixing”, “position”, “speeds”, and “accelerations” have not yet been introduced and lacks proper antecedent basis. 
Regarding claim 37, Claim 37 should be an independent claim and not depend from claim 18. 
Regarding claim 38, Claim 38 should be an independent claim and not depend from claim 18.
Appropriate correction is required.
Claim Interpretation
5. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Claim 27, “a positioning, holding and moving system for moving the substrate and/or the holder”. 
Claim 32, “a central control unit and/or a regulating unit for controlling and/or regulating movements and/or procedures”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, this is an enablement issue because the independent claim 18 requires the configuration of figure 3b, with respect to the electrically conductive bearing elements, but claim 22 (which depends from 18) requires the configuration of figure 5. Figure 5 does not illustrate the electrically conductive bearing elements and the specification does not explain the structural relationship of the electrically conductive bearing elements and the depression arranged on the side of the holder. Overall, the structural relationship of the electrically conductive bearing elements, electrodes, and depressions were not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention.
7. The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19, the claim language recites “wherein the rotor is mounted by means of: ball bearings…”. It is not precisely clear if this claim language is narrowing the scope of the “electrically conductive bearing elements” of claim 18 or if this claim language is meaning to introduce the rolling element of figure 3b (which is indicated by the number 8 in figure 3b). 
Claim Rejections - 35 USC § 102
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 18, 19, 27, 37 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subramani et al. (US PGPUB 20150170952), hereinafter, Subramani.
Regarding claim 18, Subramani discloses an electrostatic substrate holder for accommodating and holding a substrate (figs. 1 and 2), said electrostatic substrate holder comprising: 
a rotor (fig. 2, shaft 204 and disk 202 comprise the rotor) having a holder (fig. 2, disk 202) for fixing the substrate on a holding surface (figs. 1 and 2, the substrate is held on the upper surface of the disk of the chuck; [0027]), 
a stator (fig. 2, the stator comprises housing 206 and insulator 230) for accommodating and bearing the rotor (fig. 2, the housing accommodates and bears the rotor [0026]), 
electrodes (see Subramani’s annotated fig. 2 below. Subramani’s electrodes comprise the outer race of the bearing assembly and the cable connecting the outer race to the DC power supply) for generating an electrostatic holding force for fixing the substrate [0027],

    PNG
    media_image1.png
    650
    835
    media_image1.png
    Greyscale
 
wherein the stator has the electrodes (the outer race contacts the insulator [0032]), whereby the electrodes are separated from the holding surface (see Subramani’s annotated fig. 2 below.), and 

    PNG
    media_image2.png
    747
    835
    media_image2.png
    Greyscale

wherein the rotor is mounted by means of electrically conductive bearing elements (fig. 2, bearing assembly 224 mounts the shaft 204 of the rotor, as defined above. Further, Subramani teaches “current flows through the bearing assembly 224” (paragraph 0032)), the electrically conductive bearing elements contacting the electrodes of the stator (paragraph 0032).  
	Regarding claim 19, Subramani discloses wherein the rotor is mounted by means of: ball bearings (Subramani teaches the shaft 204 of the rotor, as defined above, is supported by the bearing assembly 224 (paragraph 0032); Additionally, fig. 2 teaches the bearing assembly comprises ball bearings (see Subramani’s annotated fig. 2 below.)) and/or deep groove ball bearings and/or angular contact ball bearings and/or spherical roller bearings and/or axial bearings and/or radiax bearings (The claim language recites “and/or” between the different types of bearings and therefore the prior art must only read on one type of listed bearing. As noted above, Subramani teaches ball bearings.).

    PNG
    media_image3.png
    636
    753
    media_image3.png
    Greyscale

Regarding claim 27, Subramani discloses wherein the electrostatic substrate holder includes a positioning, holding and moving system for moving the substrate and/or the holder (lift mechanism 113 which provides vertical movement of the electrostatic chuck [0019].  Subramani’s lift mechanism qualifies as equivalents thereof with respect to the applicant’s disclosed corresponding structure). 
	Regarding claim 37, Subramani discloses a processing plant (fig. 1, the area surrounding the chamber 100), having a processing apparatus (fig. 2, DC power source 168, target 166, RF plasma power supply 170 and plasma 102 form the processing apparatus; paragraphs 0024-0025) for processing a substrate (fig. 2, substrate S) and an electrostatic substrate holder for holding the substrate according to claim 18 (fig. 2, see above rejection of claim 18). 
	Regarding claim 38, Subramani discloses a method for processing a substrate [0023], wherein the substrate is held (the substrate is held by electrostatic chuck 200) and rotated (magnetic drive assembly 222 rotates the substrate) by means of an electrostatic substrate holder according to claim 18 (fig. 2, see above rejection of claim 18).  

Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Subramani et al. (US PGPUB 20150170952), hereinafter Subramani, in view of Nishioka (US PGPUB 20110063771).
	Regarding claim 20, Subramani teaches the claimed invention as rejected above in claim 18. Subramani does not teach wherein the thickness of the holder in the Z direction is less than 100 mm.  
	However, Nishioka teaches an electrostatic chuck for supporting a wafer wherein the thickness of the holder in the Z direction is less than 100 mm (Paragraphs 0040-0043 teaches a method of making Nishioka’s holder whose final thickness in a Z direction is less than 100 mm).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Subramani to incorporate the teachings of Nishioka to provide a holder of an electrostatic chuck whose thickness in a Z direction is less than 100 mm. Doing so would aid in lowering the heat capacity of the holder for when rapid-response wafer-temperature control is required (Nishioka, paragraph 0012).
Regarding claim 21, Subramani teaches the claimed invention as rejected above in claim 18. Additionally, Subramani’s electrodes now include the outer race of the bearing, the connecting cable, and the electrodes 208. Subramani does not teach wherein the distance between the electrodes and the holding surface is less than 100 millimetres.  
	However, Nishioka teaches an electrostatic chuck for supporting a wafer wherein the distance between the electrodes and the holding surface is less than 100 millimetres (Nishioka teaches the distance between a surface of the electrostatic electrode and a wafer-supporting surface is 0.4 mm (paragraph 0043)).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Subramani to incorporate the teachings of Nishioka to provide an electrostatic chuck wherein the distance between the electrodes 208, which are a subset of the electrode group as defined above, and the holding surface is less than 100 mm. Doing so would aid in lowering the heat capacity of the holder for when rapid-response wafer-temperature control is required (Nishioka, paragraph 0012).
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Subramani et al. (US PGPUB 20150170952), hereinafter Subramani, in view of Park et al. (US PGPUB 20160035610), hereinafter Park.
Regarding claim 23, Subramani teaches the claimed invention as rejected above in claim 18. Additionally, Subramani’s electrodes now include the outer race of the bearing, the connecting cable, and the electrodes 208. Subramani does not teach wherein the electrodes are constructed as rings.  
wherein the electrodes are constructed as rings (fig. 2D; the electrode 155b and the outer circumferential surface of the electrode 155a teach wherein the electrodes are constructed as rings).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Subramani to incorporate the teaching of Park to provide an electrostatic chuck wherein the electrodes 208, which are a subset of the electrode group as defined above, are constructed as rings. Further, it would have been obvious to provide multiple concentric ring shaped electrodes. Doing so would aid in keeping the entire surface of the wafer flat against the holding surface of the chuck and also increase the versatility of the chuck by enabling it to hold different sized wafers.
Regarding claim 24, Subramani in view of Park teaches the claimed invention as rejected above in claim 23. Additionally, the same teaching of Subramani in view of Park teaches wherein the rings are arranged in an equidistant and / or concentric manner (Subramani has been modified to incorporate Park’s teaching of electrodes constructed as rings. Park teaches the electrodes are constructed as rings and are also arranged in a concentric manner (fig. 2D)).  
Regarding claim 25, Subramani teaches the claimed invention as rejected above in claim 18. Additionally, Subramani’s electrodes now include the outer race of the bearing, the connecting cable, and the electrodes 208. Subramani does not teach wherein the electrodes are constructed as circle segments, and/or circular ring sectors.  
However, Park teaches an electrostatic chuck wherein the electrodes are constructed as circle segments (fig. 2E, electrodes 155c and 155d are constructed as circle segments), and/or circular ring sectors.
.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Subramani et al. (US PGPUB 20150170952), hereinafter Subramani, in view of Nakash (US PGPUB 20070201180).
	Regarding claim 26, Subramani teaches the claimed invention as rejected above in claim 18. Subramani does not teach wherein the holder is formed as a honeycomb structure.  
	However, Nakash teaches an electrostatic chuck wherein the holder is formed as a honeycomb structure (Nakash teaches the electrically insulating chuck body 12 is configured as the “honeycomb structure” [0023]).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Subramani to incorporate the teachings of Nakash to provide an electrostatic chuck wherein the holder is formed as a honeycomb structure. Doing so would aid in lowering the heat capacity of the holder for when rapid-response wafer-temperature control is required.
Claims 28, 30, 31, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Subramani et al. (US PGPUB 20150170952), hereinafter Subramani, in view of Hansen et al. (US PGPUB 20150294890), hereinafter Hansen.
Regarding claim 28, Subramani teaches the claimed invention as rejected above in claim 18. Subramani teaches wherein the substrate and the holder are movable in two degrees of freedom (lift mechanism 113 and magnetic drive assembly 222). Subramani does not teach wherein the substrate and/or the holder are movable in at least three degrees of freedom.  
However, Hansen teaches a chuck for wafer processing wherein the substrate and/or the holder are movable in at least two degrees of freedom (Hansen teaches incorporating linear actuators arranged at a circumferential edge region of the wafer chuck for tilting the wafer chuck [0017]. The linear actuators allow the wafer chuck to tilt in two degrees of freedom).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Subramani to incorporate the teachings of Hansen to provide a wafer chuck that not only has two degrees of freedom (translation in the Z direction and rotation about the Z axis) as taught by Subramani, but includes linear actuators arranged at a circumferential edge region of the wafer chuck to allow the modified wafer chuck to now possess two additional degrees of freedom (tilt/rotation about the X and Y axes) for a total of four degrees of freedom. Doing so would allow the wafer chuck to adjust the flatness of the holding surface which promotes uniform processing of the wafer.
	Subramani, as modified by Hansen, teaches wherein the substrate and/or the holder are movable in at least three degrees of freedom (Subramani, as modified by Hansen, teaches four degrees of freedom).  
	Regarding claim 30, Subramani teaches the claimed invention as rejected above in claim 27. Additionally, Subramani teaches wherein the positioning, holding and movement system is constructed for at least one degree of freedom (paragraph 0019, Subramani’s lift mechanism 113 provides vertical movement of the electrostatic chuck).
	Subramani does not teach wherein the positioning, holding and movement system is constructed for at least one degree of freedom using a coarse drive and a fine drive.  
	However, Hansen teaches a chuck for wafer processing wherein the chuck can be coarsely adjusted (Hansen teaches a coarse adjustment can be made by moving the whole chuck [0054]) or finely adjusted (Hansen teaches incorporating linear actuators arranged at a circumferential edge region of the wafer chuck for tilting the wafer chuck [0017]. Hansen teaches a fine adjustment can be made by using the linear actuators [0054]). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Subramani to incorporate the teachings of Hansen to provide a chuck for wafer processing which includes a lift mechanism, as taught by Subramani, and linear actuators arranged at a circumferential edge region of the wafer chuck for tilting the wafer chuck. Doing so would allow the wafer chuck to adjust the flatness of the holding surface which promotes uniform processing of the wafer.
Subramani, as modified by Hansen, teaches wherein the positioning, holding and movement system is constructed for at least one degree of freedom using a coarse drive (the lift mechanism is a coarse drive for making coarse adjustments) and a fine drive (the actuators are the fine drive for making fine adjustments as taught by Hansen [0054]).  
Regarding claim 31, Subramani, as modified by Hansen, teaches the claimed invention as rejected above in claim 30. Subramani, as modified by Hansen, does not explicitly teach wherein the coarse and fine drives of the positioning, holding and movement system are configured such that in a non- moved state without operating voltage and/or current and/or other power supply, the coarse and fine drives maintain the respective position and/or stop.  
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have configured the coarse and fine drives, as taught by Subramani as modified by Hansen, such that in a non-moved state without operating voltage and/or current and/or other power supply, the coarse and fine drives maintain the respective position. Specifically, it would have been obvious to configure the coarse and fine drives, as taught by Subramani as modified by Hansen, to hold the position in which they were originally instructed once the power supply had been withdrawn. Doing so would allow the wafer chuck to maintain a set position until the wafer chuck is instructed to assume a new position. Moreover, the references as combined inherently come to rest at some point when power is no longer provided to the system. 
	Regarding claim 34, Subramani teaches the claimed invention as rejected above in claim 18. Subramani does not teach wherein the electrostatic substrate holder includes: at least one sensor for measuring influencing factors, and at least one actuator for controlling and/or regulating as a function of the measured influencing factors.  
	However, Hansen teaches a chuck for wafer processing. Hansen teaches incorporating linear actuators arranged at a circumferential edge region of the wafer chuck for tilting the wafer chuck [0017]. Additionally, Hansen teaches the chuck includes: at least one sensor for measuring influencing factors (Hansen teaches distance measurement sensors can be arranged in the top plate of the chuck [0020]), and at least one actuator for controlling and/or regulating as a function of the measured influencing factors (the offset between the distance sensors and a reference surface can be determined and this offset can be taken into account in order to adjust the tilt of the chuck by adjusting the linear actuators arranged at a circumferential edge region of the wafer chuck [0020]).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Subramani to incorporate the teachings of Hansen to provide a wafer chuck having linear actuators arranged at a circumferential edge region of the wafer chuck and distance sensors arranged in the chuck. Doing so would allow the wafer chuck to adjust the flatness of the holding surface which promotes uniform processing of the wafer. Specifically, the distance sensors would determine an offset between the chuck and a reference surface. This offset would then be taken into account in order to adjust the tilt of the chuck by adjusting the linear actuators to more accurately control the tilt of the chuck.  
	Regarding claim 35, Subramani, as modified by Hansen, teaches the claimed invention as rejected above in claim 34. Additionally, the same teaching of Subramani, as modified by Hansen, teaches wherein the at least one sensor includes a distance and/or a position sensor (the sensors, as taught by Hansen, are distance sensors [0020]).  
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Subramani in view of Hansen as applied to claim 34 above, and further in view of Hunter (US PGPUB 20080166213).
Regarding claim 36, Subramani, as modified by Hansen, teaches the claimed invention as rejected above in claim 34. Subramani, as modified by Hansen, does not teach wherein the at least one actuator includes a position encoder and/or an angle encoder.  
	However, Hunter teaches a substrate processing and manipulating device wherein the at least one actuator includes a position encoder and/or an angle encoder (Hunter teaches linear actuators 130 to manipulate the position of the stage assembly 120. Hunter teaches the linear actuators may employ linear encoders for direct measurement of the actuator position [0049]).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Subramani in view of Hansen to further incorporate the teachings of Hunter to provide linear position encoders in communication with Hansen’s linear actuators. Doing so would allow a control system to verify that the linear actuators were adjusted as instructed. Further, the inclusion of linear position encoders can also aid in troubleshooting.
Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Subramani et al. (US PGPUB 20150170952), hereinafter Subramani, in view of Shel (US Patent 5790365).
Regarding claim 32, Subramani teaches the claimed invention as rejected above in claim 18. Subramani also teaches a DC power source which is controllable [0025], a magnetic drive assembly 222, and a lift mechanism 113. Subramani does not explicitly teach a central control unit and/or a regulating unit for controlling and/or regulating movements and/or procedures.  
central control unit (Shel teaches a programmable digital computer 200 which is programmed to control the lift mechanism 146 (col. 3, lines 48-60). Shel’s programmable digital computer qualifies as equivalents thereof with respect to the applicant’s disclosed corresponding structure) and/or a regulating unit for controlling and/or regulating movements and/or procedures (Among other things, Shel’s programmable digital computer is programmed to control the lift mechanism and corresponding movements of the lift mechanism (col. 3, lines 48-60).).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Subramani to incorporate the teachings of Shel to provide an electrostatic chuck including a programmable digital computer for controlling the DC power source [0025], the magnetic drive assembly 222, and the lift mechanism 113. Doing so would allow Subramani’s invention to function as intended by providing a controller for controlling the DC power source, the magnetic drive assembly and the lift mechanism. 
	Regarding claim 33, Subramani, as modified by Shel, teaches the claimed invention as rejected above in claim 32. Additionally, the same teaching of Subramani, as modified by Shel, teaches wherein the central control unit and/or the regulating unit is for the fixing of the substrate, the position of the holder, the speeds, and/or the accelerations of the holder (The programmable digital computer is for fixing of the substrate, the position of the holder, the speeds, and/or the accelerations of the holder through the controlling of the DC power source, the magnetic drive assembly and the lift mechanism).  
Allowable Subject Matter
10. Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 22, the claim was not properly examined regarding prior art due to the 35 USC 112(a) enablement issue.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 29, Subramani (US PGPUB 20150170952) in view of Hansen (US PGPUB 20150294890) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the six degrees of freedom as particularly claimed in combination with all other elements of claim 18.
 Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boughton et al. (US PGPUB 20180053677) teaches an electrostatic chuck for wafers with conductive roller bearings (150). 
Iino et al. (US PGPUB 20170283977) teaches a holding device for a substrate with electrically conductive bearings (fig. 5)
Tanaka teaches an electrostatic wafer chuck with “half circle shaped electrodes” (10)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723